                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:20CR318

       vs.
                                                                        ORDER
DUSTIN M. FRANK,

                       Defendant.


       This matter is before the court on Defendant's Motion to Extend Filing Deadline for
Pretrial Motions [19]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 60-day extension. Pretrial Motions shall be filed by June 28, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Filing Deadline for Pretrial Motions [19] is
granted. Pretrial motions shall be filed on or before June 28, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between April 27, 2021 and June 28, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 28th day of April, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
